 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 1 of 17                      PageID #: 1




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


 HELENA DONOVAN                              )
                                             )
                      Plaintiff,             )
                                             )         Case No. ____________________
                v.                           )
                                             )
 NAPPI DISTRIBUTORS,                         )
                                             )
                     Defendant.              )


             PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Helena Donovan, by and through undersigned counsel, hereby complains against

Defendant Nappi Distributors as follows:

                                       INTRODUCTION

       1.      This is an action for violation of the Federal Family and Medical Leave Act, 29

U.S.C. § 2601 et seq. (“FMLA”), the Maine Family Medical Leave Requirements Law, 26 M.R.S.

§ 8433 et seq. (“Maine FMLA”), the Americans with Disabilities Act and amendments thereto, 42

U.S.C. § 12101 et seq. (“ADA”), Title VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq. (“Title

VII”), the Maine Human Rights Act, 5 M.R.S. § 4571, et seq. (“MHRA”), and the Federal Equal

Pay Act (29 U.S.C. § 206 et seq.).

       2.      This case challenges Defendant’s: (1) interference with Plaintiff’s rights under the

FMLA and Maine FMLA; (2) disability discrimination against Plaintiff in violation of the ADA

and MHRA; (3) sex-based discrimination against Plaintiff on the basis of her gender and sexual

orientation in violation of Title VII and the MHRA (4) retaliation against Plaintiff for opposing a

practice made unlawful by Title VII; and (5) violation of the Equal Pay Act.




                                                 1
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 2 of 17                   PageID #: 2




                                       THE PARTIES

       3.     Plaintiff Helena Donovan (“Plaintiff” or “Donovan”) is an individual residing in

the Town of Gorham, County of Cumberland, and State of Maine.

       4.     Defendant Nappi Distributors (“Defendant” or “Nappi”) is a duly organized Maine

Corporation with a principal place of business in the Town of Gorham, County of Cumberland,

and State of Maine.

       5.     Nappi employed Donovan at all times relevant to this Complaint.

       6.     Nappi has had more than 200 employees on its payroll in each of 20 or more

calendar weeks during the current and/or preceding calendar year.

       7.     At all times herein relevant, Nappi was engaged in interstate commerce with an

annual sales volume of more than $500,000.00 per year.

                               JURISDICTION AND VENUE

       8.     Prior to filing this Complaint, Donovan filed a charge of discrimination with the

Maine Human Rights Commission (“MHRC”) and the EEOC. Donovan received a notice of right

to sue letter from the MHRC pursuant to 5 M.R.S. §§ 4612(6) and 4622(1)(C) on or about January

29, 2021.

       9.     Venue is proper in this Court because all of the discriminatory practices alleged

herein occurred in Cumberland County, Maine.

       10.    The Court has federal question subject matter jurisdiction over this case pursuant

to 28 U.S.C. § 1331.

                                  BACKGROUND FACTS

       11.    Nappi hired Donovan on December 3, 2013 to work as a Purchasing Manager in

the Wine Department.



                                               2
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 3 of 17                     PageID #: 3




       12.     Nappi’s former wine sales director, Paul Carr (“Carr”) hired Donovan. Carr retired

in June 2017. All of Donovan’s communications about her compensation package were with Carr.

       13.     Donovan is female and she is a lesbian.

       14.     John Houle (“Houle”) previously held the position as Purchasing Manager at

Nappi. When Donovan first began working for Defendant, Houle informed her that she would not

be earning as much as he did in the same position because he was “grandfathered” into the higher

rate of pay.

       15.     Within four to five months of beginning work at Nappi, Donovan’s title changed

from Purchasing Manager to Purchasing Agent. The change of title did not result in a change of

job responsibilities. However, it did result in a significant decrease in benefits. Donovan was no

longer entitled to use of a company car or to manager bonuses.

       16.     Valerie Ellis, now Valerie Hale (“Hale”), worked at Nappi as an administrative

assistant. Over the years, Hale treated Donovan in a bullying and harassing manner, causing

Donovan significant emotional distress.

       17.     In September of 2017, Donovan attempted to commit suicide at work. Donovan’s

mental health issues were caused, in whole or in part, by the stress of Hale’s harassment and

bullying. Donovan was hospitalized and taken out of work for six weeks due to her suicide attempt.

       18.     Nappi’s Human Resources Director, Christine Fox (“Fox”), spoke to Donovan

about the suicide attempt and the stressed caused by Hale’s harassment. However, Nappi failed to

take appropriate and corrective action to prevent Hale’s harassment of Donovan.

       19.     Donovan continued to struggle with depression after she returned to work at Nappi.

       20.     Hale continued to harass Donovan after she returned to work from medical leave.




                                                3
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 4 of 17                   PageID #: 4




         21.   The employees at Nappi are predominantly male. Donovan observed that Hale did

not treat men with the same kind of disrespect and disdain that she experienced, and she

complained about this fact to Nappi.

         22.   Carr has admitted that he observed Hale treating Donovan very poorly over the

years.

         23.   In August of 2018, Donovan began reporting directly to Matt Watson (“Watson”).

Nappi’s Wine Department had a meeting at the end of 2018. During the meeting, Donovan

complained that she believed Hale was treating her differently than male employees and Hale

seemed to go out of her way to make things more difficult for Donovan. Watson agreed that Hale

was “overstepping.”

         24.   Donovan believed that Hale was trying to undermine and sabotage her reputation

with Watson.

         25.   After this meeting, Donovan’s relationship with Watson similarly deteriorated.

         26.   Until late 2018, Donovan had a good working relationship with Ian Brown

(“Brown”).

         27.   Donovan confided in Brown that she was gay. Donovan was previously married to

a man and therefore no one at Nappi knew she was gay. Brown responded by asking, “Do you

know anyone at Nappi that is gay? No. Why do you think that is?”

         28.   Brown, who had the ability to affect the terms and conditions of Donovan’s

employment, advised Donovan not to come out publicly or tell anyone else at Nappi that she was

gay.

         29.   Donovan felt it was important to come out at work and she did so. Immediately

thereafter, Hale and another employee named Becky Douglas began making inappropriate and



                                               4
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 5 of 17                       PageID #: 5




sexually harassing jokes in Donovan’s presence. For example, Hale walked into Donovan’s office

and grabbed a bottle of wine. She stated, “Look at my S and M bottle” and held it to her genitals.

On another occasion, Hale and Douglas told Donovan a joke about two frogs having oral sex.

       30.     Another time, when Donovan was listening to a song, Hale said it sounded like a

“lesbian song.”

       31.     Donovan began receiving unwarranted and pretextual criticism of her job

performance. Nappi closely scrutinized Donovan’s performance more harshly than her similarly

situated heterosexual and/or male coworkers. Watson falsely accused Donovan of failing to

communicate with him and failing to find innovative ways to do her job.

       32.     Around this time, Donovan’s relationship with Ian Brown began to deteriorate.

       33.     On March 15, 2019, Donovan met with HR Director Christine Fox (“Fox”) and

complained that Watson and/or Brown were intentionally excluding her from management

meetings. At the previous management meeting, Donovan was asked to discuss inventory issues

and then dismissed from the meeting.

       34.     During their meeting on March 15, 2019, Donovan told Fox that Hale was

deliberately undermining her. Instead of investigating Donovan’s renewed complaints about Hale,

Fox told Donovan to, “rise above it.”

       35.     As a result of the stress Donovan was under, her depression symptoms worsened

yet again. Donovan felt that she needed to seek treatment because her mental health and wellbeing

were at risk. Donovan was crying frequently and recognized that she needed to go out on leave

again. At this point, it was obvious to Nappi that Donovan was still suffering from a disability that

required an accommodation.




                                                 5
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 6 of 17                     PageID #: 6




       36.     Donovan reached out to Fox and confided that her mental health was deteriorating.

Donovan requested to go out on FMLA leave. Fox responded that Donovan was: “just looking for

a life raft.” Fox never followed up with Donovan and never provided her with paperwork advising

of her right to take FMLA leave.

       37.     Fox also never offered Donovan the opportunity to go out on short-term disability,

even though it was obvious that Donovan’s mental health was declining, and she expressly asked

to go out on medical leave.

       38.     Donovan later had a meeting with Watson and Fox regarding the breakdown of the

relationship with Brown. Donovan provided examples of Brown excluding her from issues with

inventory and instead addressing them with Hale. Donovan again brought up the fact that Hale

was treating her very poorly.

       39.     During this meeting, Donovan took notes. The act of taking notes caused Fox to

become defensive. Fox accused Donovan of being combative. At this point, Donovan no longer

felt as though Fox was a resource to assist her with personnel issues. After the meeting, Fox

changed the tone and narrative of their discussions and began to focus on Donovan’s alleged

performance deficiencies.

       40.     If Donovan was unable to perform her job at this time, and she had already

requested leave for her mental health, Nappi was obligated to offer Donovan short-term disability

as an employee benefit.

       41.     By and through its agents as described above, Nappi prevented Donovan from

effectively doing her job. Upon information and belief, Nappi representatives instructed suppliers

not to contact Donovan. Nappi also instructed warehouse employees working on inventory to stop

speaking to Donovan.



                                                6
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 7 of 17                    PageID #: 7




       42.      Nappi representatives excluded Donovan from work-related lunches, business trips,

and wine tastings with suppliers.

       43.      Upon information and belief, in the summer of 2019, Donovan was the only

individual whose raise was rescinded by Nappi.

       44.      In September of 2019, Donovan attended a monthly wine manager meeting, which

Brown and Watson also attended. Donovan had always considered Brown a friend. However, at

this meeting no one would make eye contact with her, including Brown.

       45.      At the end of September, Watson presented Donovan with a 120-day performance

expectation memorandum. Donovan did not agree with the statements in the memorandum and

felt it was clear Nappi was trying to force her out of the company. The memorandum specifically

stated that Donovan was expected to “relinquish” her position if unable to meet Watson’s

expectations.

       46.      Donovan made good faith attempts to perform the expectations set forth in

Watson’s memorandum, even though Nappi had been interfering with her ability to complete the

job.

       47.      Regardless of how Donovan attempted to achieve success in her role, she received

daily criticism from Hale and Watson that was unfounded and intentionally designed to force her

out of the company.

       48.      It became clear to Donovan that Watson was attempting replace her with Hale. He

was unnecessarily harsh and scrutinized everything Donovan did.

       49.      On October 18, 2019, Watson sent Donovan three separate emails that were critical

of her performance. Watson’s criticism was unfounded and pretextual because Nappi




                                                 7
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 8 of 17                       PageID #: 8




representatives were intentionally interfering with Donovan’s ability to perform her job

successfully.

       50.      Having been denied the opportunity to take another FMLA leave or short-term

disability and given Nappi’s interference with her job and unfair criticism of her performance,

Donovan found the working conditions at Nappi so intolerable that she was compelled to resign

on October 18, 2019.

       51.      Objectively, any reasonable person in Donovan’s situation would have understood

that it was impossible to continue working at Nappi under the conditions present in October 2019.

       52.      Subjectively, Donovan feared that if she continued working in the hostile

environment at Nappi until the company terminated her, she was at risk of another mental

breakdown or suicide attempt.

       53.      Nappi constructively discharged Donovan from employment on or about October

18, 2019.

       54.      Nappi has a pattern of unequal pay practices and discriminatory treatment of

women. Nappi has engaged in unequal pay practices that disproportionately affect female

employees and perpetuate previous discriminatory hiring practices.

       55.      Nappi paid Donovan less than her predecessor, who was male, simply because of

her gender.

       56.      Nappi knowingly allowed one of Donovan’s colleagues, Hale, to create a hostile

and discriminatory working environment based on Donovan’s sex and sexual orientation.

       57.      Nappi retaliated against Donovan for complaining to Watson and Fox that Hale was

treating her differently than similarly situated coworkers. Hale created a hostile and discriminatory

working environment, of which Watson and Fox were aware. When Donovan complained to Nappi



                                                 8
 Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 9 of 17                      PageID #: 9




about how she was treated, the company took adverse action against Donovan by removing or

interfering with job duties, excluding her from important management meetings, removing lines

of communication that were critical to her job performance, denying her a pay raise, and placing

her on a pretextual performance improvement plan that was designed to force her out of the

company rather than ensure her success at Nappi.

       58.     Alternatively, Nappi took the above adverse actions against Donovan in retaliation

for her coming out as a lesbian.

       59.     Alternatively, Nappi took the above adverse actions against Donovan as part of a

continuing violation of the FMLA dating back to 2017 when Donovan first took an FMLA-

qualifying medical leave of absence for serious mental health issues.

       60.     Nappi intentionally interfered with Donovan’s rights under the FMLA in 2019 by

calling her request for another medical leave a “life raft” and refusing to notify her of her rights

and responsibilities under the FMLA.

       61.     Nappi knew that Donovan had a record of a disability based on her depression and

ongoing mental illness.

       62.     Donovan was a qualified individual with a disability under the ADA because her

depression and mental illness, which significantly impacted her ability to work and perform many

other activities, continued from 2017 up until her constructive discharge from the company on

October 18, 2019.

       63.     Donovan’s request for a medical leave in 2019, which Fox dismissed as “life raft,”

was a request for an accommodation under the ADA that Nappi refused to grant.

       64.     Nappi refused to engage in the interactive process with Donovan when it was

obvious that she needed an accommodation for her disability, in violation of the ADA.



                                                 9
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 10 of 17                      PageID #: 10




        65.      Upon information and belief, Nappi representatives violated the ADA by

discussing Donovan’s confidential medical information with employees.

        66.      Nappi knowingly and willfully engaged in the above discriminatory and retaliatory

acts.

                              COUNT I – FMLA INTERFERENCE
                                    (29 U.S.C. § 2615(a)(1))

        67.      Plaintiff repeats the allegations contained in Paragraphs 1 through 66 as if fully

stated herein.

        68.      As of March 2019, Donovan was eligible and qualified for leave under the FMLA.

        69.      Donovan’s severe depression constituted a serious health condition within the

meaning of the FMLA.

        70.      Donovan provided Defendant with appropriate notice of her need to take full and/or

intermittent leave under the FMLA. Between March 2019 and the date of her resignation in

October 2019, Ms. Donovan requested a medical leave of absence to treat her worsening severe

depression.

        71.      Defendant interfered with Donovan’s substantive rights under the FMLA by

denying, discouraging, or restraining her request for a full medical leave of absence. Defendant

mocked and criticized Donovan when she needed time off for mental health treatment.

        72.      Defendant further interfered with Donovan’s rights under the FMLA by failing to

provide her with any notice of her right to take leave and responding that she was “just looking for

a life raft.”

        73.      As a result of Defendant’s FMLA interference, Donovan has suffered and is entitled

to damages, including but not limited to lost wages and benefits, front pay, attorney’s fees, costs,

and expenses.

                                                 10
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 11 of 17                        PageID #: 11




       74.       Defendant’s violation of the FMLA was willful, justifying an award of liquidated

damages under the FMLA.

       WHEREFORE, Plaintiff Helena Donovan requests that the Court award her damages for

Defendant’s violation of the FMLA in the form of lost back pay, front pay, liquidated damages,

attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief afforded to

her by law.

                      COUNT II – VIOLATION OF THE MAINE FMLA
                                     (26 M.R.S. § 847)

       75.       Plaintiff repeats the allegations contained in Paragraphs 1 through 74 as if fully

stated herein.

       76.       As set forth more fully in Count I above, Defendant’s conduct amounts to a

violation of the Maine FMLA.

       77.       As a result of Defendant’s violation of the Maine FLMA, Donovan has suffered

and is entitled to damages, including but not limited to lost wages and benefits, front pay,

attorney’s fees, costs, and expenses.

       78.       Defendant’s violation of the Maine FMLA was willful, justifying an award of

liquidated damages under the Maine FMLA. Alternatively, Plaintiff is entitled to liquidated

damages of $100 per day beginning on the date that Donovan became eligible and qualified for

FLMA leave, March 15, 2019.

       WHEREFORE, Plaintiff Helena Donovan requests that the Court award her damages for

Defendant’s violation of the Maine FMLA in the form of lost back pay, front pay, liquidated

damages, attorney’s fees, costs and expenses, equitable and injunctive relief, and all other relief

afforded to her by law.




                                                 11
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 12 of 17                      PageID #: 12




     COUNT III – DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA
                           (42 U.S.C. § 12101 et seq.)

        79.      Plaintiff repeats the allegations contained in Paragraphs 1 through 78 as if fully

stated herein.

        80.      Donovan was a qualified individual with a disability within the meaning of the

ADA.

        81.      Defendant regarded Donovan as having a disability that substantially impaired her

ability to work and resulted in suicidal ideations.

        82.      Donovan had a record of a disability.

        83.      Defendant regarded Donovan as having a disability that required treatment and time

off from work in the past but failed to provide Donovan the requested time off as an

accommodation for her disability.

        84.      Defendant discriminated against Donovan because of her perceived or actual

disability.

        85.      In addition to failing to accommodate Donovan’s disability, Defendant failed to

engage in the interactive process with Donovan despite her obvious need for an accommodation.

        86.      As a result of Defendant’s disability discrimination and willful violation of the

ADA, Donovan has suffered and is entitled to damages, including but not limited to: lost wages

and benefits, front pay, compensatory damages including emotional pain and suffering and lost

enjoyment of life, attorney’s fees, costs and expenses.

        87.   Defendant recklessly, knowingly, and/or willfully retaliated against Donovan in

violation of the ADA and therefore Plaintiff is entitled to liquidated and punitive damages.

        WHEREFORE, Plaintiff Helena Donovan requests that the Court award her damages for

Defendant’s violation(s) of the ADA, in the form of lost back pay, front pay, compensatory

                                                 12
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 13 of 17                        PageID #: 13




damages, liquidated damages, punitive damages, attorney’s fees, costs and expenses, equitable and

injunctive relief, and all other relief afforded to her by law.

     COUNT IV – SEX-BASED DISCRIMINATION IN VIOLATION OF TITLE VII
                          (42 U.S.C. § 2000e et seq)

        88.      Plaintiff repeats the allegations contained in Paragraphs 1 through 87 as if fully

stated herein.

        89.      Donovan is a member of a protected class based on her gender and sexual

orientation.

        90.      Title VII makes it illegal for an employer to discriminate against an employee

because of gender and/or sexual orientation.

        91.      Defendant’s action described above amount to sex discrimination in violation of

Title VII, because Nappi subjected Donovan to disciplinary action for discriminatory reasons

based on her gender and sexual orientation.

        92.      Defendant also subjected Plaintiff to a hostile working environment in violation of

Title VII.

        93.      As a result of Defendant’s sex discrimination and willful violation of the Title VII,

Donovan has suffered and is entitled to damages, including but not limited to: lost wages and

benefits, front pay, compensatory damages including emotional pain and suffering and lost

enjoyment of life, attorney’s fees, costs and expenses.

        WHEREFORE, Plaintiff Helena Donovan requests that the Court award her damages for

Defendant’s violation(s) of Title VII, in the form of lost back pay, front pay, compensatory

damages, liquidated damages, punitive damages, attorney’s fees, costs and expenses, equitable and

injunctive relief, and all other relief afforded to her by law.



                                                  13
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 14 of 17                        PageID #: 14




                 COUNT V – RETALIATION IN VIOLATION OF TITLE VII
                               (42 U.S.C. § 2000e-3(a))

        94.      Plaintiff repeats the allegations contained in Paragraphs 1 through 93 as if fully

stated herein.

        95.      Donovan opposed a practice made unlawful by Title VII by making an explicit

report of gender and sex-based discrimination that she suffered from her coworkers. In her verbal

reports of sex-based discrimination, Donovan informed Nappi that she was being harassed and

treated differently than her male colleagues.

        96.      Donovan also came out as a lesbian at work, after which she experienced more sex-

based discrimination by coworkers.

        97.      Within 3 years of filing this Complaint, Donovan repeatedly opposed Nappi’s

unlawful practices by making complaints of conduct in the workplace that violated Title VII.

        98.      As a result of Donovan’s protected conduct, Nappi took adverse action against her.

        99.      Nappi’s adverse action against Donovan, as set forth in detail above, bears a causal

connection to Donovan opposing practices made unlawful by Title VII.

        100.     As a result of Defendant’s willful retaliation in violation of Title VII, Donovan has

suffered and is entitled to damages, including but not limited to: lost wages and benefits, front pay,

liquidated damages, compensatory damages including emotional pain and suffering and lost

enjoyment of life, attorney’s fees, costs and expenses.

        WHEREFORE, Plaintiff Helena Donovan requests that the Court award her damages for

Defendant’s violation(s) of Title VII, in the form of lost back pay, front pay, compensatory

damages, liquidated damages, punitive damages, attorney’s fees, costs and expenses, equitable and

injunctive relief, and all other relief afforded to her by law.



                                                  14
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 15 of 17                      PageID #: 15




           COUNT VI -- VIOLATION OF THE MAINE HUMAN RIGHTS ACT
                             (5 M.R.S. § 4571 et seq.)

       101.    Plaintiff repeats the allegations contained in Paragraphs 1 through 100 of her

Complaint as if fully set forth herein.

       102.    For the reasons set forth in Count III above, unlawful disability discrimination has

taken place within the meaning of the Maine Human Rights Act.

       103.    For the reasons set forth in Counts IV and V above, unlawful sex-based

discrimination and retaliation have taken place in violation of the Maine Human Rights Act.

       104.    As a result of Nappi’s discriminatory actions, Plaintiff has suffered and is entitled

to damages, including but not limited to: lost wages and benefits, compensatory damages including

emotional pain and suffering and lost enjoyment of life, liquidated and punitive damages,

attorney’s fees, costs and expenses.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her favor

and against Defendant and award her compensatory damages, lost wages, liquidated damages,

punitive damages, reasonable costs and attorney’s fees, pre- and post-judgment interest, and such

further relief the Court may deem proper.

            COUNT VII – VIOLATION OF THE FEDERAL EQUAL PAY ACT
                               (29 U.S.C. § 206 et seq.)

       105.    Plaintiff repeats the allegations set forth in Paragraphs 1 through 104 of her

Complaint as if fully set forth herein.

       106.    Defendant discriminated against Donovan in violation of the Fair Labor Standards

Act of 1938, 29 U.S.C. § 206(d), as amended by the Equal Pay Act of 1963, by subjecting her to

unequal pay on the basis of sex.

       107.    Nappi failed to pay Donovan equal wages for substantially equal work as her



                                                15
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 16 of 17                       PageID #: 16




similarly situated male colleagues and predecessor(s).

       108.    Nappi violated the Equal Pay Act by compensating Donovan less for a job requiring

substantially equal skill, effort, and responsibility, which was performed under similar working

conditions as her male predecessor, who earned more than Donovan.

       109.    Nappi’s unequal pay on the basis of sex affected not only Donovan’s salary but her

employee benefits, earning potential, sales incentives, and bonuses as well.

       110.    Defendant caused, attempted to cause, contributed to, or caused the continuation

of, the wage rate discrimination based on sex in violation of the Equal Pay Act. Further, Defendant

knew of or showed reckless disregard for the fact that its conduct violated the Equal Pay Act.

       111.    As a result of Defendant’s conduct alleged herein and/or Defendant’s willful,

knowing and intentional discrimination, Donovan suffered and will continue to suffer harm,

including but not limited to, lost wages, lost benefits, and other financial loss.

       112.    Donovan should be awarded all legal and equitable remedies, including underpaid

wages and liquidated damages for Nappi’s willful violation of the Equal Pay Act, along with

reasonable attorneys’ fees under 29 U.S.C. § 216, et seq.

       WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in her favor

and against Defendant and award her compensatory damages, lost wages, liquidated damages,

punitive damages, reasonable costs and attorney’s fees, pre- and post-judgment interest, and such

further relief the Court may deem proper.



                                     JURY TRIAL DEMAND

       Plaintiff Helena Donovan hereby demands a jury trial on all matters so triable under the

laws and Constitution of the United States and the State of Maine.



                                                  16
Case 2:21-cv-00070-JAW Document 1 Filed 03/08/21 Page 17 of 17        PageID #: 17




                                  Respectfully submitted,



Dated: March 8, 2021              /s/ Laura H. White
                                  ____________________________
                                  Laura H. White, Bar No. 4025
                                  Attorney for Plaintiff
                                  WHITE & QUINLAN, LLC
                                  62 Portland Rd., Suite 21
                                  Kennebunk, ME 04043
                                  (207) 502-7484
                                  lwhite@whiteandquinlan.com

                                  /s/ Danielle M. Quinlan
                                  ____________________________
                                  Danielle M. Quinlan, Bar No. 5480
                                  Attorney for Plaintiff
                                  WHITE & QUINLAN, LLC
                                  62 Portland Rd., Suite 21
                                  Kennebunk, ME 04043
                                  (207) 502-7484
                                  dquinlan@whiteandquinlan.com




                                    17
